DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 4 (Currently Amended)
Claims 2 and 3 (Canceled)

Allowable Subject Matter
Claims 1 and 4 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a plurality of battery control devices each of which is provided one to one for the batteries and is configured to” and “calculate a maximum voltage value of the target battery that rises in a predetermined time after a start of charging based on the internal resistance values of the batteries and a maximum total charge current value, and generate and transmit a charging permission of the target battery when a difference voltage value between the maximum voltage value and a predetermined full charge voltage value exceeds a predetermined value; and a charging device configured to transmit the maximum total charge current value to each of the battery control devices during charging, receive the charging permissions of the batteries transmitted from the battery control devices, and execute charging processing of the batteries charging permissions of the batteries.”, in combination with all other elements recited in claim 1.
Claim 4 is also allowed as it further limits allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 23, 2021